PER CURIAM.
This is a divorce case in which the Court of Civil Appeals has affirmed the decree of the trial court. 386 S.W.2d 337. In the application for writ of error, petitioner asserts that this Court has jurisdiction of this cause under subdivisions 2 and 6 of Article 1728, Vernon’s Ann.Tex.Stats. All of petitioner’s points of error relate to that portion of the divorce decree awarding the custody of three minor children to the respondent.
As no conflict of decisions is pointed out in the application, no Supreme Court jurisdiction under Article. 1728, § 2 is shown.
*927As the custody award is contained in the divorce decree and is an integral part of the divorce case, this Court has no jurisdiction of the cause under Article 1728, § 6. See, Article 1821, § 3, Carter v. Carter, 362 S.W.2d 646, (Tex.Sup., 1962), Longoria v. Longoria, 160 Tex. 134, 327 S.W.2d 453.
The respondent’s challenge to the jurisdiction of this Court is sustained and the application for writ of error is dismissed for want of jurisdiction.